Citation Nr: 1449913	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  14-26 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for varicose veins of the left lower extremity.  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to February 1978.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2014, a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that entitlement to TDIU is an element of all appeals for a higher rating.  In an August 2013 VA examination report for his varicose veins, and at the September 2014 hearing, the Veteran raised a claim for TDIU, and such is part of the claim on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations regarding his claim for an increased rating for varicose veins of the left lower extremity in August 2013 and April 2014.  At the September 2014 video conference hearing, the Veteran testified that he was about to undergo surgery for his varicose veins, and that his disability had worsened.  In addition, he reported that he suffers from sleep impairment due to the disability.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his varicose veins.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997);VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

As noted above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that the Veteran's service-connected varicose veins of the left lower extremity affects his ability to work because, among other things, it is manifested by sleep impairment.  Accordingly, the issue of entitlement to TDIU has been raised by the evidence of record in this case, is inextricably intertwined with the increased rating claim remaining on appeal, and appellate consideration of TDIU is deferred pending resolution of the increased rating claim for varicose veins of the left lower extremity.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

On remand, the RO must associate updated records of the Veteran's treatment at the Las Vegas VA Medical Center.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish a claim for TDIU.  

2. Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disability on his ability to work, to include further detail about his problems sleeping due to the disability.  Provide him a reasonable period of time to submit this evidence.  

3. Associate with the claims file, physically or electronically, VA treatment records from the Las Vegas, Nevada VAMC dated since April 2014.  

4. After the above has been completed, the RO should schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's service connected varicose veins of the left lower extremity.  

The claims file should be made available to and reviewed by the examiner.  All indicated studies and tests should be completed, and clinical findings should be reported in detail.  

The examiner must acknowledge and discuss the Veteran's report of having sleep problems due to his varicose veins and state whether the Veteran has a sleep disorder or manifestations of sleep impairment as a consequence of the service-connected varicose veins.

The examiner should explain the rationale for all opinions expressed.  

5. Then readjudicate the matters on appeal, to include considering whether a separate rating and/or service connection is warranted for sleep disorder.  Thereafter, adjudicate whether entitlement to TDIU is warranted.  If the schedular criteria set forth in 38 C.F.R. § 4.16(a) are not met, consider whether to refer the Veteran's claim to the Director, Compensation Service, for extraschedular consideration.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

